ORDER.
"Whereas, An appeal has been interposed to the Circuit Court of Appeals for the First Circuit from the judgment -of the Supreme Court of Porto Rico in this case;
Whereas, The question of whether or not an appeal lies fir'om the said judgment has been discussed fully by this court after hearing the appellant and the registrar, Justices Wolf and Aldrey being of the opinion that it does not lie and that therefore • the appeal should be denied and Chief Justice Pel Toro and Justices Hutchison and Franco Soto thinking that as it is a new question involving the jurisdiction of the Circuit Court it should be left to the decision of that court, albeit its decision is not absolutely urgent, and Justices Hutchison and Franco Soto also having some doubts about whether or not the judgment is appealable, while on this point Chief Justice Del Toro agrees with the minority;
Thekeeore, The court allows the appeal taken by Luce & Co., Ltd., to the Circuit Court of Appeals for the First Circuit of the United States from the judgment of this court of February 20, 1925," in the above-entitled case and fixes *579at $300 tlie security to be given by the appellant to respond for the costs that the said appeal may cause the adverso party, allowing the said appellant a period of sixty days for preparing and translating the transcript of the record that must be sent up to the said Circuit Court of Appeals for the First Circuit of the- United States.
It is so ordered by the court, Justices Wolf and Aldrey dissenting from the allowance of the appeal.